Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-13-00149-CV

                             IN RE Angelica OLVERA and Joe OLVERA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 1, 2013, Relators Angelica Olvera and Joe Olvera filed a petition for writ of

mandamus and an emergency motion for temporary relief. The court has considered the petition

for writ of mandamus and is of the opinion that Relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the emergency motion for temporary relief

are DENIED. See TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM




1
  This proceeding arises out of Cause No. 2011-PA-01021, styled In the Interest of J.A.O., et al., children, pending
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding. However, the
order complained of was signed by the Honorable Richard Garcia, associate judge of the Children’s Court, Bexar
County, Texas, and was subsequently adopted by the Honorable Richard Price, presiding judge of the 285th Judicial
District Court, Bexar County, Texas.